﻿Our delegation is very pleased to see Mr. Guido de Marco presiding over the work of this session of the General Assembly, at a time of particular importance for the destiny of humankind. The contribution of Mr. de Marco's country within the Non-Aligned Movement and his proven capabilities and experience signal success in the work we have taken on. I wish to congratulate him most warmly on behalf of the people and Government of Cuba, and also on my own behalf.
This is certainly a suitable opportunity for me to express our grateful appreciation for the work carried out by Major-General Joseph Garba as President during the last session of the General Assembly.
To the new Member States, Namibia and Liechtenstein, I extend our best wishes on their joining this great family of nations and, by so doing, making that family more universal.
The world has changed. Today the international situation is qualitatively different from what it was a year ago, when we met in this same Hall. The risk of a nuclear confrontation has diminished, along with the holocaust such a confrontation might entail. That is something to be welcomed. Progress is being made in the negotiations towards nuclear disarmament, negotiations which ought to be conducted with all States participating within the United Nations framework.
The tensions stemming from the so-called East-West confrontation have practically disappeared, but the peace which now prevails is not the peace for which we have always fought - real peace for all States, weak and strong, large and small, in whatever continent. We say "yes" to peace, but we want it to be a worthy peace and a peace for all. We say "yes" to détente and co-operation, but we want it for everybody, not only between East and West but between North and South as well. We say "yes" to multilateralism and the United Nations, but we demand it for everybody, large and small, nuclear and non-nuclear Powers, developed and underdeveloped, rich and poor.
We must not continue advocating détente, peace and development by pole or by latitude: these are problems of all humankind and hence they cannot be projected onto a map and then split up. For there to be peace, mere disarmament is not enough. Without development, there can be no peace either.
The world has changed, and instead of East-West and North-South contradictions we now have a world with increasing problems in the South, a world where there are no signs that the economically developed States are willing to do their duty and contribute towards the tenacious development effort of those peoples that have suffered centuries of colonial and neo-colonial exploitation.
In the Middle East, where there is continuing delay in the convening of an international peace conference in which all parties, including the Palestine Liberation Organization (PLO) as the legitimate representative of the Palestinian people, would take part on an equal footing, we now see that after the end of the Iran-Iraq war and the beginning of a solution to the consequences of that conflict, a new situation has arisen: the occupation and annexation of the State of Kuwait by Iraq.
Cuba, in keeping with its principled policy, expressed itself in the Security Council in favour of the adoption of resolution 660 (1990) against the invasion, and similarly came out, in so many words, against the annexation of Kuwait. For Cuba, strict observance of the norms of international law is the greatest assurance that can be given to all nations that international peace and security will really be maintained in the climate proclaimed by the premises and principles of the Charter.
We have therefore constantly acted to promote a negotiated solution and avoid the outbreak of a war of incalculable scale whose immediate effects would be felt by all peoples in the region, and which would also have serious economic effects for all developing countries in general, given the importance of oil in the world economy. President Fidel Castro has contacted the Heads of State of the Arab countries, the President of the Movement of Non-Aligned Countries and other Heads of Government, and has given instructions for various steps to be taken within the Security Council itself.
It is not possible, however, to disregard the fact that the United States is making use of this crisis to achieve, in its supposed role as planetary policeman, its old ambition to establish itself militarily in the Gulf area and to be able to do whatever it likes with the oil wealth of the region, which is of strategic economic importance for the whole world. The concentration of United States naval forces and those of Western countries in that region is enormous. They seek to fulfil a military role that no one has assigned them with regard to an effective blockade of Iraq. As a result, there is the more disturbing possibility that hostilities might break out by accident or by premeditated provocation, given not only the existence of nuclear-powered vessels, but also the reported presence of nuclear weapons in some of those vessels, a fact that certainly serves to exacerbate the crisis.
The announcement by highly placed officials of the United States administration that such a military presence could be kept on for some time and that the sole effective means to get the Iraqi troops to leave Kuwait is to use military force, demands a reaction on the part of the international community, which cannot remain silent and must reject such notions. Cuba abstained in the vote on Security Council resolution 665 (1990) because we felt that its provisions would be tantamount to spreading a cloak of legality over the acts of blatant piracy that the United States navy had been carrying out in the Gulf, and over the adoption of measures not provided for in Article 41 of the Charter, which was the basis for the embargo against Iraq. Therefore, we do not accept the self-proclaimed role of policeman that the United States has assumed, nor the pressures it has been applying to prevent the sending of food and medicines to the civilian populations of Iraq and Kuwait, despite the provisions of Security Council resolution 661 (1990).
We are surprised that the United States, which spent a number of years flattening Viet Ham, bullied tiny Grenada, and most recently sent its elite troops to invade Panama - among other similar actions in its long history of interventionism - should now pose as a champion of international peace and security. But we are even more surprised that those who have repeatedly opposed the application of sanctions by the Security Council against Israel for its repeated acts of aggression and its occupation of Arab and Palestinian territories, should now come forward as the principal advocates of those measures. Cuba rejects the haste that has been so evident in the preparation and adoption of new resolutions, which only add to the risk of a conflagration and are clearly incompatible with the supposed desire to exhaust political and diplomatic means.
No State is entitled to set itself up as an arbiter with the right to decide when such efforts have been exhausted. The international community must not simply acquiesce in the sense of inevitability that tends to pervade the Council's resolutions. For Cuba, there can be an reasonable alternative to a negotiated political solution, which roust necessarily include the restoration of the sovereignty, independence and territorial integrity of Kuwait and the complete withdrawal of foreign forces deployed in the region. Resort to force, with all its devastating consequences for the peoples and wealth of the region, would set in notion an economic catastrophe for the countries of the third world. Even without the outbreak of war, the price of a barrel of oil has surpassed $40. What would the consequences be for the economies of the more than 100 States of the third world if actual military hostilities were to break out in the Gulf?
At the same time, we wish to reiterate that basic foodstuffs and medical assistance are fundamental human rights that must be guaranteed in all circumstances for the civilian population of Iraq and Kuwait, as well as for nationals of third States in those territories. Hot even evacuation would provide a quick solution for all the citizens of third countries, because more than 500,000 Palestinian citizens will be unable to return to their homeland, which continues to be occupied by Israel. 
In numerous regions of the world, peoples continue to clamour for the establishment of peace, although the negotiating process has not yet met their legitimate aspirations.
We now have a new, unified Yemen which Cuba salutes. Through the maturity and intelligence of its peoples and Governments, Yemen has overcome the division that survived the colonial inheritance that once divided them. The now Namibia, which after a long-drawn-out but no less heroic struggle, won its independence - to which we Cubans are honoured to have contributed - can now take its rightful place among us. That is another manifestation of today's new atmosphere. There have been developments in the Cambodian conflict, and the parties appear to be moving towards an agreement. But the process is still in its early stages and has not yet crystallised.
The Government of Afghanistan is persistently and flexibly pursuing its policy of national reconciliation, despite the difficulties that one party to the conflict, with United States support, has been placing in its path, despite the Geneva Agreements. Cuba supports the just position of the Government of Afghanistan.
The question of Cyprus remains deadlocked while the country remains under military occupation. Cuba reiterates its support for the legitimate rights of the Cypriot people; for dialogue between the two communities that compose it; for the establishment of a bi-communal federal republic preserving the unity, sovereignty, independence end non-aligned status of Cyprus; and for the urgent convening of an international conference on the question of Cyprus under the auspices of the United Nations in order to resolve the matter.
We support the establishment of an independent and sovereign Sahraoui State, as well as the withdrawal of the Moroccan administration and troops from the territory of the Western Sahara. 
We reiterate our support for the people of Lebanon in its just struggle for national unity and territorial integrity.
We wish the People's Republic of China success in the process of integrating into its national sovereignty those parts of its territory and peoples that were wrested from it by colonial domination or imperialist intervention.
Korea continues to be divided, although significant steps have begun to be taken that could lead to the long-desired reunification. In that respect, we reiterate our solidarity with the just policy pursued by the People's Democratic Republic of Korea.
In Angola, where Cuba has been strictly and impeccably implementing the withdrawal of its military contingent as a result of the agreements arrived at, peace has not proved possible as a result of the actions of UHITA, which has been supported militarily and politically by the United States and continues its destabilising actions.
In Central America, the atmosphere of tension has declined, although the people of Nicaragua, after the guns have fallen silent, is now striving to achieve domestic stability and to overcome the difficult economic legacy of the war imposed on it for so many years. In El Salvador, the process initiated between the parties, with the participation of the Secretary-General, has not been carried out fully. In Guatemala, steps continue to be taken towards a domestic solution, but with no rapid development in sight.
Cuba wishes again to place on record its support for the just demands of the Argentine people to recover its sovereignty over the Malvinas Islands and for the demands of the Government of Bolivia for a direct and useful outlet to the sea.
The South African people, which in the recent past has achieved through its difficult struggle certain social changes providing a political space for the forces that have represented it, has not yet succeeded in doing away with all the barriers that exist or in burying once and for all the policy of apartheid. The international community must therefore continue to advocate the maintenance of economic sanctions against South Africa. Cuba reiterates that apartheid cannot be reformed - it must be completely eradicated. 
In the Americas, the Puerto Ricans, our brethren by virtue of blood and of struggle, still do not know when their land will cease being a colonial Territory of the United States. Indeed, at the very end of the twentieth century there are attempts further to impede their progress towards self-determination by means of the so-called referendum or plebiscite the United States Government is organizing, while the conditions are being readied to continue the spread of transnational corporations and nuclear military bases through the Territory in an attempt - a vain attempt - to erase its genuine Latin American identity and its historical and cultural roots.
Notwithstanding the undoubted successes in the fight against colonialism in recent years, we must not forget that there remain more than 20 Territories with many millions of inhabitants still under colonial domination. The United Nations must redouble its efforts to make this decade the last for colonialism.
Today the United Nations is the only forum suitable for confronting the major challenges facing mankind. The question of the environment, the drug problem and the needs of children undoubtedly require in-depth universal attention to find formulas for an effective solution. In all these cases, however, everyone must assume his share of the burden; it would be wrong to allocate the principal task to the developing countries or to lay the primary responsibility upon them.
The Eighth Congress on the Prevention of Crime and the Treatment of Offenders, recently held in Cuba with a level of participation exceeding that of previous congresses and with results that have been described as very successful both by the United Nations and by participants, is an example of how the growing problem of crime must be confronted.
We cannot omit two basic issues: disarmament and economic questions.
We view disarmament not only as a necessity but also, first and foremost, as an imperative for peace. There has been progress - which we welcome - in the  process between the two major nuclear Powers to reduce and eliminate nuclear weapons, and thus to remove the threat o£ nuclear conflict; but the danger has not yet been eliminated, and we cannot say that the progress made is irreversible.
Cuba supports the possibility of converting the present partial nuclear-test ban into a total ban, in keeping with the demands of the international community.
The failure of the recent review conference for the nuclear non-proliferation Treaty - where it was impossible to agree on the adoption of a final declaration - proves that there are still forces, in the United States in particular, which resist suspension of nuclear testing.
We welcome the fact that the negotiations on conventional-arms reduction in Europe, in accordance with the special characteristics of that region, are moving forward.
Intense work is under way on the subject of chemical weapons, but important questions remain unresolved. Cuba will continue to work in the negotiating body with a view to the swift adoption of a universal convention that will not impose limits or obstacles on the economic development of developing countries in this sphere, discriminate in any way among States parties or lead, through the retention by other States of their chemical arsenals, to weakened security for parties to the convention which do not possess chemical weapons.
In the economic sphere, the contrast between the glimmers of light on the world political scene and the shadows which generally prevail in international economic relations is very disturbing. While there is a gradual process of detente and of closer relations between the two major world Powers and between East and West, North-South relations grow ever grimmer.
In the decade that has just begun, we note that the abyss of inequality between the development levels of the industrialised countries and those of the underdeveloped countries continues to grow deeper, both in the economic and social sphere and in the area of science and technology.
The wrongs condemned by President Fidel Castro in this Hall in 1979 have grown out of all proportion and have over the years reached unimagined levels. Horse still, there is no prospect of a real, lasting solution: the debt crisis, the net reverse transfer of financial resources, the growing deterioration of terms of trade, protectionism and diminishing sources of credit for development add up to a situation of total economic desperation and utter social insecurity for our countries. This is beginning to manifest itself in violent outbursts of social instability.
Cuba's position on the external-debt crisis - which as President Fidel Castro has pointed out is now the main obstacle to development, the principal instrument for financial plunder and the most modern form of neo-colonial dependence imposed by developed countries - is well known to the international community. There is an urgent need for a comprehensive political solution to root out this evil; it must necessarily include total cancellation of the debt of all developing countries.
One of the consequences of the debt crisis has been a constant deterioration of living standards in third-world countries. Almost 30 per cent of the economically active population is unemployed; more than 950 million people live in utter poverty; 195 million children below the age of five suffer from hunger; infant mortality is 10 times higher, on average, than it is in developed countries; 40,000 children die daily, most of them of preventable causes and of malnutrition; 900 million adults are illiterate; and hundreds of millions of people live in misery. That striking situation has caused us to dub the 1980s a lost decade for development. The longer we delay a substantive decision on this delicate problem, the more serious will be the consequences of inaction. 
Neither creditors nor debtors now doubt that the external debt of the underdeveloped countries is not only un-payable but uncollectable. The various modalities for exchanging debt for equity do not merely evidence a general acknowledgement of that fact, but also reveal that creditors are desperately scrambling to unload at the lowest possible cost debts they know cannot be recovered. Similarly, the various proposals made by the developed Hest in an attempt to resolve the crisis have proved inadequate and limited in scope - so much so that one can hardly talk of a global debt strategy at all.
None the less, and bearing in mind the economic vulnerability of all our countries, Cuba is prepared to recognize and work on behalf of initiatives which, while not constituting substantive formulas, approach the question from an integrated and innovative point of view. This implies substantial debt reductions, the overall handling of all types of debt, and additional measures.
In that spirit, my Government fully supported the results of the regional conference for Latin America and the Caribbean on external debt, recently held under the auspices of the Latin American Economic System (SELA); this could be a good beginning for a serious effort to achieve a solution of the indebtedness that is crushing our peoples. 
Like the rest of the developing world, my country is confronted with an unjust and discriminatory system of international economic relations. Whatever efforts individual countries may make in one direction or another, they will always be restricted in a world in which the imbalances I have mentioned persist. Thus, Cuba reaffirms yet again the validity of the principles of the Hew International Economic Order. We are convinced that true economic co-operation that fulfils the needs of development and economic growth of the developing countries requires, at the very least, application of those principles in addition to such further measures as, inter alia, cancellation of the third world's external debt, elaboration of universal co-operation on environmental and development problems and an international contribution to the necessary processes of economic integration in those countries.
I cannot conclude without pointing out that, as in previous years, pressures and threats are still being directed against our people by our neighbour to the north. The Bush Administration is the eighth United States Administration that has persisted in carrying out hostile and aggressive actions against Cuba. The United States Government, in violation of international law, and particularly the 1982 Nairobi Convention, went to great lengths to carry out its project for intrusion into our television space, for the purpose of destabilization, with a pirate television station based on United States territory.
We state with pride that through our people's intelligence and tenacity, that new United States act of aggression has been thwarted at a low cost to Cuba and that the pirate signal has been eradicated from our land. We are now also beginning to eliminate radio broadcasts that are also being beamed from United States territory for the same purposes. 
None the less, the criminal economic blockade that has been imposed against us continues, along with the violation of our waters and airspace in the naval base the United States arbitrarily maintains in our country and its aggressive military manoeuvres around it.
Cuba, as in the past, reiterates its just demand for the return of land illegally occupied by the United States on our national territory. Our greatest desire is to live in peace and to use all our resources for the noble purpose of economic and social development. Nevertheless, the political blindness of the most reactionary circles in the United States leads them stubbornly to pursue their vain attempt to bring the Cuban revolution to its knees. We have said before and we say again today: the socialism being built by our people came into being as a result of its own struggle, and our people is now defending that socialism as its most valuable acquisition, since with it has come the social justice that was for so many years trampled underfoot, along with true sovereignty and national independence. That people, which has known justice, independence and liberty, will not give them up and will defend them to the very last.
For Cubans, for the 10 million men and women who work, create, build and are prepared to defend the fruits of their labours, the situation is clear: the struggle for the revolution, for socialism, is not only the struggle for a better future. It is also the only way to defend our independence and our national identity. We shall not falter in that endeavour. We are sure our struggle can only end in victory.
